Citation Nr: 0317051	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD) with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision which denied 
entitlement to a rating higher than 50 percent for PTSD with 
dysthymic disorder.  In March 2001, the Board remanded the 
claim to the RO for additional evidentiary development.  In 
June 2003, the veteran changed his representative from a 
service organization to a private attorney.

An issue of entitlement to a rating of total disability based 
on individual unemployability (TDIU rating) is the subject of 
a remand at the end of the decision.


FINDING OF FACT

The veteran's PTSD with dysthymic disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD with dysthymic 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9433 (2002). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1967 to February 1970, including service in Vietnam.  
His military specialty was assaultman, and his decorations 
included the Presidential Unit Citation.

In August 1996, the RO granted service connection for PTSD 
with dysthymic disorder, assigning a 30 percent rating.

In January 1998, the RO granted an increased rating, to 50 
percent, for the veteran's service-connected PTSD with 
dysthymic disorder.

In March 1999, the veteran submitted his current claim for an 
increased rating for his service-connected PTSD with 
dysthymic disorder.

In April 1999, the veteran was given a VA PTSD examination.  
It was noted that he was divorced and had been married three 
times.  He was the primary caretaker for his 13-year old 
daughter and had been such for the previous three years.  He 
reported that he was an involved parent and had a positive 
relationship with his daughter.  He stated that he had 
started a janitorial business of his own, but often stayed in 
his house or in his bed.  He reported subjective symptoms 
including intrusive thoughts, survivor's guilt, depression, 
social withdrawal, hypervigilance, irritability, poor self-
esteem and caretaking, fatigue, nightmares, and avoidance of 
Vietnam stimuli.  On objective examination, he was fully 
oriented and alert, with good attention and concentration.  
He answered questions spontaneously with good elaboration and 
no hesitation.  His mood was depressed, and his affect showed 
some reactivity and variability, including positive affect on 
some occasions but tearfulness and crying on other occasions.  
There was no evidence of psychosis.  The examiner noted that 
the veteran had relapsed into alcohol use, but opined that 
the veteran's PTSD had worsened since 1997, even when the 
effects of his alcohol use were considered.  The examiner's 
assessments were chronic PTSD of moderate severity, dysthymic 
disorder, alcohol dependence of moderate severity, and 
noncompliance with medication treatment.  The veteran was 
given a Global Assessment of Functioning (GAF) score of 52.  
The examiner recommended a period of hospital observation and 
evaluation.

VA medical records show that the veteran was hospitalized 
from July 8, 1999 to July 15, 1999.  He was admitted with 
complaints of depression and some homicidal ideation.  He was 
noted to be alert and oriented, with good cognitive 
functioning, good insight, and good judgment with no overt 
thought disorder.  He was discharged following improvement, 
with discharge diagnoses of depression and PTSD.  The GAF 
score was 45 on admission and 65 at discharge.
 
VA medical records from late 1999 show the veteran 
participating in a PTSD support group in August and September 
1999.  He indicated difficulty with nightmares and 
flashbacks, as well as occasional difficulty sleeping.  He 
was preparing to attend culinary arts school at this time.  

On October 5, 1999, the veteran was hospitalized at a VA 
facility for observation and evaluation of his depression and 
PTSD.  He was indicated as being alert and oriented, with no 
overt thought disorder.  Following testing and a personal 
interview, he was discharged on October 7, 1999.  Discharge 
diagnoses were PTSD and depression, and he was given a GAF 
score of 60 at both admission and discharge.

In November 1999, the veteran was given a VA PTSD 
examination.  He reported having had 11 jobs in the previous 
two years, all for very brief periods.  He stated that he had 
conflicts with people in positions of authority and had 
difficulty controlling his temper.  He reported a poor 
relationship with his current partner and his four children.  
One of his children was living with him.  Subjectively, he 
reported that he experienced crying spells, suicidal and 
homicidal ideations, worry, impulsive decision making, 
intrusive thoughts, flashbacks, nightmares, and an explosive 
temper.  Objectively, he communicated clearly and did not 
demonstrate any inappropriate behavior during the interview.  
He was oriented and showed no short or long-term memory loss 
or impairment.  He had normal speech and denied panic 
attacks, depression, and anxiety.  He admitted suicidal and 
homicidal ideations but had no plan or intent.  He admitted 
having an explosive temper and having violent confrontations 
at times.  He also reported difficulty sleeping.  The 
examiner's diagnoses were chronic and severe PTSD, dysthymic 
disorder, a history of alcohol abuse, and personality 
disorder not otherwise specified.  He was given a GAF score 
of 45.

In February 2000, the veteran was given another VA PTSD 
examination.  It was noted that he had been married four 
times and divorced from his last wife for seven years.  He 
had three adult daughters and one 14-year old daughter who 
lived with him.  He had a high school diploma and a college 
degree in business management.  He was noted to have been 
attending a PTSD group since 1998.  Subjectively, he stated 
that he did not sleep well and was nauseated from his 
medication.  He reported intrusive thoughts about Vietnam, 
survivor's guilt, and problems with his temper.  He stated 
that he isolated himself because he did not get along with 
others and that he was not dating anyone.  He reported a 
variety of jobs, each lasting a few years, following his 
separation from service.  He had not worked a steady job 
since 1994, having done only odd jobs since that time.  On 
objective examination, he was alert, oriented, polite, and 
cooperative.  His speech was normal, and he related well.  
His mood was nonchalant and he admitted having anxiety and 
depression.  His affect was well-modulated and appropriate, 
and his thought processes were logical, linear, and goal-
directed.  There was no indication of cognitive difficulty or 
the presence of a thought disorder.  He admitted past 
suicidal and homicidal ideation as well as current homicidal 
ideation.  He denied past suicide attempts.  His insight and 
judgment were intact.  He denied delusions and 
hallucinations, but stated that he suffered from sleep 
disturbances every night.  The examiner opined that the 
veteran's PTSD symptoms had a mild-to-moderate affect on his 
occupational functioning; however, these symptoms were 
coupled with a personality disorder which made him easily 
excitable and less functional under stress.  The examiner's 
diagnoses included chronic mild-to-moderate PTSD, alcohol 
dependence by history and self-report, polysubstance 
dependence by history and self-report, dysthymic disorder, 
and schizotypal personality disorder.  He was given a current 
GAF of 60 and a GAF of 70 for the previous year.

In a February 2000 claim for a TDIU rating, the veteran 
reported he had a college degree, was enrolled in culinary 
arts school (VA records show he was being paid Chapter 31 
vocational rehabilitation benefits for such training), and 
last worked full-time in a job with the post office in 1995.

VA outpatient treatment records from a mental health clinic 
psychiatry group in December 2000 show the veteran as being 
alert and oriented and affectively appropriate.  His speech 
was clear and coherent, and his memory and intelligence 
levels were good.  He was continuing in culinary art with 
vocational rehabilitation, with anticipation of employment.  
He was responding well to depression medication, but still 
having difficulties with irritability, withdrawal, 
nightmares, flashbacks, and insomnia.  His daughter was 
currently living with him.  A GAF score of 41 was noted.  He 
was participating in a PTSD group at this time.

VA outpatient treatment records from a mental health clinic 
psychiatry group in April 2001 show the veteran being alert 
and oriented with an appropriate affect.  His speech was 
clear and coherent, with good memory and intelligence.  No 
disorders of perception were elicited or indicated.  He 
continued to respond well to medication, but still had 
difficulty with insomnia and tension.  A GAF score of 41 was 
noted.

In November 2001, the veteran was again given a VA PTSD 
examination.  Subjectively, he reported that he was depressed 
and didn't sleep well at night.  He was bothered by the 
events of September 11, 2001, the war in Afghanistan, and the 
anthrax scare.  He stated that he had feelings of chaos, saw 
visions of people he once knew, had no energy, and was 
worried all the time.  He reported sporadic employment for 
brief periods of time, with his most recent employment being 
as a custodian in January or February of 2001.  On objective 
examination, he was alert, oriented, polite, and cooperative.  
He had normal speech.  There was no indication of long-term 
memory difficulty, but short-term memory difficulty was 
demonstrated.  He was able to think concretely but showed 
poor social judgment and difficulty extracting proverbs.  He 
acknowledged having depression and anxiety, and denied 
auditory and visual hallucinations.  He reported paranoia and 
suspiciousness as well as difficulty with anger.  He reported 
suicidal and homicidal ideation.  He also reported sleep 
difficulties and appetite disturbances.  The examiner opined 
that the veteran's PTSD symptoms appeared to be chronic and 
ranged from mild-to-moderate levels.  The examiner indicated 
that the veteran's personality disorder and PTSD were 
combining to cause him difficulty in sustaining gainful 
employment and were preventing him from being able to 
mentally function in a work environment.  The examiner's 
diagnoses were chronic PTSD with mild-to-moderate symptoms, 
alcohol dependence by history and self-report (reported to be 
in remission for four to five years), and schizotypal 
personality disorder.  He was given a current GAF of 65 and a 
GAF between 60 and 70 for the previous year.

In April 2002 correspondence, the veteran reported he just 
completed culinary arts school, although he had some 
difficulty during the training.  (As noted, records show he 
was paid VA Chapter 31 vocational rehabilitation benefits for 
the schooling.)

In a December 2002 TDIU claim, the veteran said he last 
worked full-time in 2000.  He reported past work as a janitor 
(he did not list dates), work in 1999 as a car washer, and 
work in 2000 in the records section of a VA Medical Center.  
In April 2003, a janitor company reported the veteran worked 
part-time in 2000.  In April 2003, a car washing company 
reported the veteran worked there from early 2001 to late 
2002; he reportedly was not dependable or reliable; and the 
company had closed.  In a May 2003 claim for a TDIU rating, 
the veteran reported various jobs in the past few years, with 
last work as a car washer/detailer in 2001-2002.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increase 
in a 50 percent rating for PTSD with dysthymic disorder.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating of 50 percent is assigned for PTSD with dysthymic 
disorder when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 70 percent is warranted when the 
condition results in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) and 
Diagnostic Code 9433 (dysthymic disorder).

With regard to the veteran's occupational status, the 
evidence suggests that he has not had steady employment in 
the past few years, although the employment information in 
his claims, and from employer verifications, is somewhat 
inconsistent.  In recent years he has also been attending 
culinary arts school, during which he received vocational 
rehabilitation benefits.  His most recent PTSD examination 
found that his PTSD and personality disorder were causing him 
difficulties in maintaining work.  Socially, he has been 
married multiple times and is currently single, and he has 
children.  He has indicated that he has a poor relationship 
with his family.  He reported that he prefers to isolate 
himself because he does not get along with other people, 
although this is not entirely consistent with the history of 
recent jobs and schooling.    

PTSD and dysthymia symptoms reported by the veteran include 
nightmares, flashbacks, difficulty sleeping, intrusive 
memories, irritability, suicidal and homicidal ideation, 
depression, anxiety, and avoidance of war stimuli.  At his 
most recent VA examination, he was alert, oriented, polite, 
and cooperative.  He had normal speech.  There was no 
indication of long-term memory difficulty, but short-term 
memory difficulty was demonstrated.  He was able to think 
concretely but showed poor social judgment.  He reported 
depression and anxiety, and denied auditory and visual 
hallucinations.  He reported paranoia and suspiciousness as 
well as difficulty with anger.  He reported suicidal and 
homicidal ideation as well as sleep difficulties and appetite 
disturbances.  Records show he takes psychiatric medication 
to help control symptoms.  He was briefly hospitalized during 
the period of the current claim, for psychiatric observation 
and evaluation, and for treatment.  While the veteran only 
has some of the symptoms listed for the next higher rating of 
70 percent for PTSD with dysthymic disorder, the Board notes 
that the various psychiatric symptoms listed in the 
percentage categories of the rating schedule are only typical 
symptoms or examples of symptoms found in the level of 
disability for each percentage bracket, and they are not all-
inclusive symptoms for each percentage bracket.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).  

VA examination and treatment records in recent years include 
GAF scores ranging from the low 40s to 70.  This covers a 
broad range of estimated psychiatric impairment as set forth 
in DSM-IV.  Under DSM-IV, a GAF score of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  In other words, when the 
veteran is functioning at the low range of his assigned GAF 
scores he is estimated to have serious impairment, and when 
functioning at the high range of his assigned GAF scores he 
is estimated to have mild impairment.  The Board notes that 
GAF scores are considered when determining the percentage 
psychiatric rating to be assigned, but they are not 
determinative of that rating; the rating must be assigned 
based on all the evidence concerning occupational and social 
impairment due to the psychiatric disorder.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95. 

While the veteran's most recent VA examination found that his 
PTSD caused a mild-to-moderate level of impairment, and a GAF 
score indicative of mild impairment was assigned, the Board 
finds that the evidence as a whole shows that the 
occupational and social impairment caused by PTSD with 
dysthymic disorder is more severe, and thus a higher rating 
is warranted.  Based on the totality of the evidence, there 
is a reasonable doubt that the veteran's PTSD with dysthymic 
disorder more nearly approximates the criteria for the next 
higher rating of 70 percent, rather than the criteria for the 
current rating of 50 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.  Resolving doubt in the veteran's favor, the 
Board finds that PTSD with dysthymic disorder is now 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms.  Consequently, a higher rating of 70 percent for 
PTSD is warranted.  

In the judgment of the Board, there are insufficient symptoms 
and related impairment from PTSD with dysthymic disorder to 
satisfy the schedular 100 percent rating for such condition.  
(The issue of a TDIU rating is the subject of the remand 
below.)


ORDER

An increased rating to 70 percent for PTSD with dysthymic 
disorder is granted.


REMAND

The RO denied a TDIU rating in April 2003.  A notice of 
disagreement, dated in late May 2003 and received by the RO 
in June 2003 (and then forwarded to the Board), has been 
submitted with the adverse TDIU determination.  Thus the 
Board must remand the TDIU issue to the RO for the purpose of 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet.App. 238 (1999).  The Board's grant of an increased 
schedular rating for PTSD with dysthymic disorder also 
warrants addition review of the TDIU claim by the RO.  
Accordingly, the TDIU issue is remanded to the RO for the 
following action:

After performing any additional indicated 
development, the RO should review the 
claim for entitlement to a TDIU rating.  
If the claim is denied, the RO should 
provide the veteran and his 
representative with a statement of the 
case on the TDIU issue, and they should 
be given an opportunity to perfect an 
appeal of such issue by thereafter filing 
a timely substantive appeal.  If, and 
only if, the appeal for a TDIU rating is 
perfected with a timely substantive 
appeal, the RO should return the case to 
the Board for review of that issue.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

